



COURT OF APPEAL FOR ONTARIO

CITATION: AV Holdings foundation trust v. Gilmore, 2019 ONCA
    223

DATE: 20190320

DOCKET: M49713 (M49611)

Feldman, Pepall and Nordheimer JJ.A.

BETWEEN

Michael Joseph Albert Gaboury, Trustee
    for AV Holdings foundation trust, AV7 Holdings Inc. and Valerie Burrell

Moving Parties (Appellants)

and

Carla Gilmore a.k.a. Karla Gilmore,
    Township of West Lincoln, Regional Municipality of Niagara, Welland and District
    Humane Society, Ontario SPCA, Welland and District SPCA Enforcement, Ryan
    Huurman and Relevant Boards associated (undisclosed)

Responding Parties (Respondents)

Michael Gaboury, as trustee for AV Holdings

Jordan D. Sobel, for the appellant, Valerie Burrell

Karla Gilmore, acting in person

Andrea Mannell, for the respondent, Township of West
    Lincoln

Mickey Cruickshank, for the respondent, Regional
    Municipality of Niagara

Ryan Kahn, for the respondents, Welland and District
    Humane Society, Ontario SPCA, Welland and District SPCA Enforcement and Ryan
    Huurman

Heard and released orally: March 20, 2019

On review of the order of Justice M.L. Benotto of the
    Court of Appeal for Ontario, dated October 4, 2018.

APPEAL BOOK ENDORSEMENT

[1]

This is a motion to review the decision of Benotto J.A. dismissing a
    motion for an extension of time to appeal. Benotto J.A. applied the correct
    test. We see no basis to interfere with her discretionary decision.

[2]

The motion is dismissed with costs fixed at $2,275 to the respondent, Township
    of West Lincoln, $2,275 to the respondent, Regional Municipality of Niagara,
    and $60 to the respondent, Karla Gilmore, inclusive of fees, disbursements and
    HST.


